Martin, J.
The plaintiff is appellant from a judgment which rejects his claim against the defendant, the marshal of the City Court, for the illegal seizure of some furniture of his.
The furniture was originally sold by McCracken to Maria Rider, against whom he instituted a suit for the price, and procured a seizure under a writ of sequestration. The suit was terminated by a non-suit. The furniture not having been called for by Maria Rider, was still in the possession of the present defendant, as marshal, when a writ of fieri facias was placed in his hands against Williams, on which the furniture was seized, and liberated by Williams paying the judgment on which the execution had issued. The present suit was brought for the illegal seizure of the furniture. The general issue was pleaded, and McCracken was cited by the defendant in warranty. He came in, and defended the suit.
The plaintiff and appellant contends that the first judge erred, because the evidence shows that he had purchased the furniture *145from Maria Eider, before defendant seized it under the writ of sequestration at the suit of McCracken, her vendor. The decision of this case depends upon the weight which is due to the testimony of Maria Rider, the only witness by whom the plaintiff attempted to prove his purchase of the furniture from her between the period of the sale by McCracken, and his exercise of the vendor’s privilege by a sequestration. The first judge disregarded the testimony of that woman entirely. It was proved that she was of ill fame and was kept by the plaintiff, to whom she says she had sold the furniture in payment of money which she had borrowed from him. The furniture was first placed in an apartment which she occupied, and shortly before the seizure was removed to that of the plaintiff. When it was seized, it was found in a corner of that apartment, in a bad condition, as if put there in a hurry, all upside down. The plaintiff is a bachelor, and the testimony shows that the furniture is not suitable to his mode of living. The evidence of Maria Rider was also objectionable, on the score of the interest which she had to defeat her vendor in the exercise of his privilege. We have closely examined the whole evidence, and it has not appeared to us that it authorizes another conclusion than that at which the first judge arrived.

Judgment affirmed.